Citation Nr: 1110016	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-27 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to June 1985, March 2003 to May 2003, and from December 2003 to March 2005, in addition to reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In July 2010, the Veteran testified before the undersigned at a Travel Board hearing.  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.

The Veteran, in written statements and in oral testimony before the Board, contends that he is entitled to service connection for a cervical spine disability incurred during a period of active service.  Specifically, the Veteran contends that his current cervical spine disability is the result of an injury sustained to his right shoulder while playing football in service in April 2003.  In a May 2008 written statement and during his July 2010 Travel Board hearing, the Veteran asserted that his neck injury began with an in-service shoulder injury which was then aggravated during his tour in Iraq due to the rough and jarring terrain.  He testified that his VA primary care physician told him that his cervical spine disability was related to service.  The Veteran's wife also provided testimony that she first observed the Veteran to have neck problems approximately six months after his return from Iraq.

Service medical records show treatment in April 2003 for a right shoulder injury sustained as a result of blunt trauma while playing football for physical training.  A soft tissue injury was assessed and the Veteran was put on temporary profile.  On a May 2003 post-deployment medical assessment, the Veteran denied recurrent neck or back pain or any back problems.  He did report impaired use of arms, legs, hands, or feet.  In October 2004, the Veteran was treated in service for low back pain with radiation into his right lower extremity.  A possible back strain with muscle spasms was assessed and the Veteran was given Flexeril.  In February 2005, the Veteran reported current muscle aches on a post-deployment health assessment.  On a separate post-deployment questionnaire the same month, the Veteran indicated that his health had worsened during his deployment and reported symptoms that he experienced during his deployment to include:  back pain; muscle aches; swollen, stiff, or painful joints; and, numbness or tingling in his hands or feet.  However, he did not report any current symptoms.  On his report of medical assessment completed in February 2005, the Veteran indicated that he had suffered injury or illness while on active duty for which he did not seek medical treatment, including fuel in eyes, blood poisoning, feet problems, knee problems, and a sprained right wrist.  He did not indicate neck or back pain.  On a post-service November 2005 post-deployment health assessment, the Veteran again reported symptoms experienced during his deployment to include:  swollen, stiff, or painful joints; back pain; muscle aches; and, numbness or tingling in the hands or feet.  He listed concerns about his health to include a tooth problem and back pain.  

A review of VA treatment records reveals that the Veteran was treated for low back pain in July 2005, during which time both shoulders were noted to be sore with abduction during physical examination.  Internal and external rotation of both shoulders were unremarkable for inciting shoulder pain and sensory was intact to pinprick and light touch.  In August 2005, upon seeking care for low back pain, limited range of motion was noted in the cervical, thoracic, and lumbar spine, and in the bilateral upper and lower extremities.  In November 2005, the Veteran's VA list of ongoing problems included shoulder joint pain and he was noted to have a past medical history of arthritic pains in the shoulder and back.  However, normal cervical range of motion was noted at that time.  

In December 2006, the Veteran reported worsening right shoulder discomfort following an October 2006 back surgery for his service-connected low back disability.  On physical examination, bilateral shoulder pain was noted.  The right shoulder pain was noted to radiate through the radial nerve tract, and the Veteran's right hand tingled with prolonged grasp and extension.  Limited active range of motion was noted in the cervical, thoracic, and lumbar spine.  There was also limited internal rotation of the right upper extremity.  A cervical spine series showed minimal degenerative changes, indicated by small anterior osteophytes at the C4-C6 levels, and small calcification in the nuchal ligaments.  

The Veteran continued to seek VA treatment and underwent further testing.  Electromyography (EMG) testing in February 2007 showed mild early carpal tunnel syndrome affecting both arms.  In March 2007, after further complaints of bilateral arm pain and parasthesias, magnetic resonance imagining (MRI) revealed a significant disc herniation at C5-6.  Following unsuccessful conservative treatment, including physical therapy, the Veteran underwent an anterior cervical discectomy and fusion at C5-6 in July 2008.

The Veteran was afforded a VA examination in August 2009.  The examiner discussed pertinent evidence, including the Veteran's in-service injury to the right shoulder and his reported initial onset of symptoms on the left side of his body in service with later development on the right side.  The Veteran's complaints included pain, numbness, tingling, and decreased strength in his upper extremities.  On physical examination, the Veteran's neck muscles were tight but there was no pain elicited upon percussion of the axial spin in the cervical area.  Range of motion testing revealed forward flexion from 0 to 30 degrees; extension from 0 to 38 degrees; left and right lateral flexion from 0 to 30 degrees; left lateral rotation from 0 to 60 degrees; and, right lateral rotation from 0 to 40 degrees.  Multiple repetitions of motion revealed no further disability due to pain, weakness, fatigue, or lack of endurance.  Sensation was intact and there was no muscle atrophy.  The examiner opined that the EMG dated February 2007 revealed no cervical disc problems or radiculopathy and therefore, it was less likely than not that the Veteran had any cervical disc problems prior to that time.  Therefore, his current cervical spine disability would be unrelated to any issues or incidents in service.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, the Secretary must provide an adequate examination or notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of a veteran's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claim disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Board is mindful that the August 2009 VA examiner opined against a finding of nexus between the Veteran's current cervical spine disability and his active military service.  However, the Board finds that opinion to be inadequate for rating purposes as it was not adequately supported by rationale and failed to address positive evidence in support of the Veteran's claim.  Specifically, the August 2009 examiner failed to account for the objective and lay evidence of record establishing symptoms of pain, tingling, and numbness in the upper extremities, and limitation of motion in the cervical spine and upper extremities prior to the February 2007 EMG, which the examiner used as a basis for the opinion.  Consequently, the examiner also did not to provide an opinion as to why those symptoms found prior to the February 2007 EMG were unrelated to the significant herniated cervical disc found one month later in March 2007.  Moreover, the examiner did not discuss the objective evidence of minimal degenerative changes found in the cervical spine upon imaging in December 2006.  Finally, the examiner did not discuss a March 2009 statement from a VA registered nurse in the neurosurgery department attributing the Veteran's symptoms to his herniated cervical disc.  In failing to address the foregoing, the August 2009 nexus opinion is inadequate and the Board finds that remand is necessary for a new opinion that considers all of the positive evidence in support of the Veteran's claim.

In addition, the VA is required to consider all legal theories on which the claim could be granted.  38 C.F.R. § 3.103(a) (2010); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  The evidence of record shows that the Veteran presented for VA treatment in December 2006 with complaints of worsening symptoms in his shoulders and upper extremities since his October 2006 surgery for his service-connected low back disability.  That evidence suggests that the Veteran's cervical spine disability may have been aggravated by his service-connected low back disability.  However, the August 2009 examiner failed to discuss that evidence or provide an opinion as to whether the Veteran's service-connected low back disability caused or aggravates his cervical spine disability.  As such, the Board finds that remand is necessary for a new medical opinion that addresses the theory of secondary service connection based on aggravation.

Lastly, since the August 2009 VA examination, the Veteran and his wife have provided relevant testimony regarding continuity of symptomatology and nexus.  Specifically, the Veteran's wife testified that she observed the Veteran to have neck pain six months after his return from Iraq.  She is competent as a lay person to testify to factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Furthermore, the Veteran testified that his VA primary care physician told him that his cervical spine disability was related to service.  The Board recognizes that the Veteran is competent to report what his treating provider told him regarding the etiology of his cervical spine disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As that positive evidence was not of record at the time of the August 2009 VA examination, it has yet to be properly considered by a VA examiner, and therefore remand is warranted. 

Accordingly, the Board finds that a remand for an VA etiological examination and opinion is necessary with respect to the Veteran's claim.  That new VA examination and opinion should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Centers in Sioux Falls, South Dakota, and Omaha, Nebraska, dated from March 2009 to the present.

2. After the above development has been completed, schedule the Veteran for a VA orthopedic examination to assess the etiology of any current cervical spine disability.  The examiner should review the claims folder and should note that review in the report.  The examiner should provide a rationale for the opinion and reconcile it with all relevant evidence of record, including the service medical records, showing that the Veteran was treated for a right shoulder injury in service and that he indicated a history of back pain and numbness and tingling in his extremities during his deployment.  The VA examiner should also consider the evidence of symptoms related to the cervical spine and upper extremities post service, to include findings of minimal degenerative changes of the cervical spine in December 2006, and statements of VA healthcare providers attributing the Veteran's symptoms to his herniated cervical disc.  Additionally, the VA examiner should consider the evidence of a worsening of symptoms following surgery for a service-connected low back disability.  The examiner must also consider any other lay evidence regarding a continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:  

a. Diagnose any current cervical spine disability.

b. Is it at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine disability is related to the Veteran's active service?  The examiner must consider the Veteran's statements regarding in-service manifestation of symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability is aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected low back disability?

3. Then, readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


